Citation Nr: 0613574	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for internal derangement with patellofemoral pain 
syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination of his knee in 
October 2002 and a report of that examination is associated 
with the claims file.  However, the evidence reflects that 
the veteran has undergone right knee surgery subsequent to 
that examination and, as a result, the current nature and 
extent of the disorder is unclear.  The veteran should be 
scheduled for a VA examination for the purpose of determining 
the current severity of his right knee disorder.

The veteran's service medical records reflect that he was 
treated for iritis and keratopathy involving both eyes in 
September 1985 as a result of a flare exploding in his face.  
The veteran's October 2002 VA eye examination reflects 
impressions of marginal bilateral blepharitis and mild 
bilateral conjunctival injection.  However, this examination 
report does not include an opinion as to the etiology of the 
veteran's current eye disability.  A VA examination to 
determine whether or not the veteran's current eye disability 
is related to service, based on a review of his claims file, 
is necessary under 38 U.S.C.A. § 5103A(d).

Accordingly, this claim is REMANDED for the following:

1.  With any needed assistance from the 
veteran, obtain all available records of 
VA and/or private treatment for the 
claimed disorders identified by the 
veteran.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, schedule the veteran for a 
VA examination in order to determine the 
nature and etiology of his current eye 
disability.  Based upon examination of 
the veteran and review of all pertinent 
medical history, the examiner should 
provide an opinion as to the whether it 
is at least as likely as not that a 
current eye disorder is etiologically 
related to the veteran's active service.  
A complete rationale must be provided for 
all opinions expressed.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, schedule the veteran for a 
VA examination in order to determine the 
current manifestations of his service-
connected right knee disorder.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide an opinion as 
to the current level of impairment of the 
veteran's service-connected right knee 
disorder.  At a minimum, the examiner 
must address limitation of range of 
motion, to include pain resulting in 
additional limitation; incoordination; 
fatigability; and recurrent instability 
or lateral subluxation of the right knee, 
and if so whether it is slight, moderate, 
or severe.  A complete rationale must be 
provided for all opinions expressed.

4.  After ensuring proper completion of 
all development, readjudicate the issue 
on appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



